Citation Nr: 1015541	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  08-34 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether an adequate, timely notice of disagreement was 
submitted in response to the rating decision of September 5, 
2006.  


REPRESENTATION

Veteran represented by:  Rick Little, Agent


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel






INTRODUCTION

The Veteran had active service from September 1967 to January 
1969.

This matter comes before the Board of Veterans' Appeals on 
appeal from a June 2008 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.


FINDINGS OF FACT

1.  In a September 2006 rating decision, the RO denied 
service connection for post-traumatic stress disorder (PTSD), 
bipolar disorder, epilepsy and a heart condition and denied 
reopening of the Veteran's claim for service connection for a 
functional bowel disorder/ irritable bowel syndrome.  The 
Veteran was notified of the decision in September 2006.

2.  In August 2007, within one year of notification of the 
September 2006 rating decision, the Veteran's representative 
filed a timely NOD as to all of the issues denied in the 
September 2006 rating decision.  


CONCLUSION OF LAW

The NOD filed in response to the September 2006 rating 
decision was adequate and timely.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§  20.201, 20.302 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim. VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2009).

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to obtain other 
relevant medical records. The duty to assist also requires VA 
to provide the claimant with a medical examination or a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim. 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R 
§ 3.159 (2009).

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).

The Board's review is limited to interpreting the pertinent 
law and regulations. The U.S. Court of Appeals for Veterans 
Claims (Court) has held that when the interpretation of a 
statute is dispositive of the issue on appeal, neither the 
duty to assist nor the duty to notify provisions of the VCAA 
are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); Smith v. Gober, 14 Vet. App. 227, 231- 32 (2000).  

II.  Analysis

Appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished.  38 U.S.C.A. 
§ 7105(a).

Except in the case of simultaneously contested claims, notice 
of disagreement shall be filed within one year from the date 
of mailing of notice of the result of initial review or 
determination.  Such notice, and appeals, must be in writing 
and be filed with the activity which entered the 
determination with which the disagreement is expressed 
(hereinafter referred to as the "agency of original 
jurisdiction").  38 U.S.C.A. § 7105(b)(1).

Notices of disagreement, and appeals, must be in writing and 
may be filed by the claimant, the claimant's legal guardian, 
or such accredited representative, attorney, or authorized 
agent as may be selected by the claimant or guardian.  38 
U.S.C.A.
 § 7105(b)(2).   

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  38 C.F.R. § 20.201.  
Although "special wording is not required," the NOD must be 
in terms which can be reasonably construed as disagreement 
with VA's determination and a desire for appellate review.  
Id. 

The actual wording of the communication and the context in 
which it was written determines whether a written 
communication constitutes an NOD.  Jarvis v. West, 12 Vet. 
App. 559, 561 (1999) (citing Drenkahn v. Derwinski, 2 Vet. 
App. 207, 208; Stokes v Derwinski, 1 Vet. App. 201, 203). 

In Maggitt v. West, 202 F.3d 1370 (Fed. Cir. 2000), the 
Federal Circuit held that a broad NOD may confer jurisdiction 
over the entire request for benefits entitlement.  The Court 
noted that a narrow or specific NOD may limit the 
jurisdiction of the reviewing court to the specific elements 
contested in the NOD (Id. at 1375, citing Ledford v. West, 
136 F.3d 776, 780 (Fed. Cir. 1998)).    

In a September 2006 rating decision, the RO denied the 
Veteran's claims of entitlement to service connection for 
PTSD, service connection for bipolar disorder, service 
connection for epilepsy and service connection for a heart 
condition and denied reopening of the Veteran's claim for 
service connection for functional bowel disorder/ irritable 
bowel syndrome.  

The RO provided the Veteran with notice of the rating 
decision by letter dated in September 2006.  

In August 2007, the Veteran's representative submitted a 
letter to the RO.  The letter noted the Veteran's name, claim 
number and the words "NOTICE OF DISAGREEMENT."  The letter 
indicated that the Veteran was expressing disagreement with 
the September 2006 rating decision pursuant to 38 U.S.C.A. 
§ 7105(d)(1).  The letter requested that the RO issue a 
Statement of the Case so that the Veteran could appeal the 
decision to the Board of Veterans' Appeals. 

In a September 2007 letter to the Veteran's representative, 
the RO requested that the Veteran's representative identify 
the specific issues with which the Veteran disagreed.   The 
Veteran's representative responded in a written statement 
received in October 2007.  The Veteran's representative 
indicated that he disagreed with the RO's September 2007 
decision that the NOD was inadequate.  The October 2007 
statement did not identify the specific issues the Veteran 
disagreed with.   
In a June 2008, the RO informed the Veteran's representative 
that the notice of disagreement was not timely filed.  The RO 
noted that the Veteran's representative did not respond to 
the RO's request to clarify the issues with which the Veteran 
disagreed. 

In a July 2008, e-mail, the Veteran's representative 
indicated that the Veteran disagreed with the entire 
September 2006 rating decision.  

In review of the foregoing, the Board finds that the 
September 2007 NOD was adequate and timely.   The NOD was 
filed within one year of the RO's mailing of the notice of 
the September 2006 rating decision.  The September 2007 
letter specifically expressed disagreement with the September 
2006 rating decision and indicated that the Veteran wanted to 
contest the result.  The NOD did not identify specific 
issues; however, as noted in Maggitt, supra., a broad NOD may 
confer jurisdiction over the entire rating decision.  
Accordingly, the Board concludes that the September 2007 NOD 
was adequate and timely with respect to all of the issues 
denied in the September 2006 rating decision.   


ORDER


The September 2007 NOD was adequate and timely; the appeal is 
granted.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


